DETAILED ACTION
This office action is in response to the RCE filed 03/15/2021. Claims 21, 28, 31-33, and 38 are amended. Claims 21-40 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to monitoring patient surveillance video using a sitter's patient monitoring device.
Prior art:
Alvarez (US 2007/0194939) 
Rodgers (US 2007/0136102)
	The closest prior art Alvarez, paragraph 55 discloses the room has the ability to receiving each of a plurality of views of the in-patient hospital room in real time audio-visual (AV) media. This can be done by know AV cameras, and closed circuit TV apparatus. The room also has the ability to communicate each of the views to a communicant outside of the in-patient hospital room (i.e. first sitter device)… Each room is provided with an in-room user interface (UI). This UI is provided with the ability to receive and render real time AV media communication with the communicant, and also with the ability to requesting the initiation of the communication with the communicant outside of the in-patient hospital room.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “detecting, by a motion detector device, patient motions within a given one of the plurality of real-time patient surveillance video streams… discriminating, by the motion detector device, from the patient motions one or more movements that are indicative of a potential fall”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 21-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481